Per Curiam:
The questions whether the plaintiff purchased the brass for cash or on time, and whether there was a delivery of it to the plaintiff, were properly submitted to the jury, and they have found both in favor of the defendant company. The plaintiff complains that the learned judge below “ erred in the whole tone and tenor of his charge, which did not present the plaintiff’s case to the jury in that clear, fair, and impartial manner in which he was entitled to have it presented.” See first specification. In the second specification the charge is set out at length. A careful examination of it fails to satisfy us that the *585plaintiff’s objection is well taken. The learned judge fairly-submitted to the jury the two important questions of fact above stated. It may be that he was of opinion that the plaintiff attempted to get the brass without paying for it, but he does not tell the jury so. On the contrary, he did not attempt to control them in this respect; and we have repeatedly said that an expression of opinion by the court, so long as the jury are left free to form a different conclusion, is not error.
The rejection of the evidence referred to in the third specification, in view of the finding of the jury, is of no importance, and need not be discussed.
Judgment affirmed.